Name: Commission Regulation (EEC) No 2035/92 of 22 July 1992 determining the extent to which applications lodged in July 1992 for import licences for certain milk products and products covered by the arrangements provided for in the Interim Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic can be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23. 7. 92 Official Journal of the European Communities No L 207/37 COMMISSION REGULATION (EEC) No 2035/92 of 22 July 1992 determining the extent to which applications lodged in July 1992 for import licences for certain milk products and products covered by the arrangements provided for in the Interim Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic can be accepted the available quantity of the products covered by that Regulation for the third period (1 October to 31 December 1992) should therefore be determined, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 584/92 of 6 March 1992 laying down detailed rules for the application to milk and milk products of the arrangements provided for in the Interim Agreements between the Community and the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic ('), and in particular Article 4 (5) thereof, Whereas the quantities of the products referred to in Regulation (EEC) No 584/92 and covered by import licence applications do not exceed the quantities avai ­ lable ; whereas licences can therefore be granted in respect of the full quantities applied for ; Whereas Article 4 (5) of Regulation (EEC) No 584/92 stipulated that if the total quantity covered by applica ­ tions submitted is less than that available, the Commis ­ sion is to calculate the quantity remaining, which is to be added to that available for the following period ; whereas HAS ADOPTED THIS REGULATION : Article 1 1 . Import licences shall be granted in response to applications submitted in the period 1 July to 30 September 1992 pursuant to Regulation (EEC) No 584/92. 2. During the first 10 days of the period 1 October to 31 December 1992 applications may be lodged pursuant to Regulation (EEC) No 584/92 for import licences for the total quantity specified in the Annex. Article 2 This Regulation shall enter into force on 23 July 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 62, 7. 3. 1992, p. 34. No L 207/38 Official Journal of the European Communities 23 . 7. 92 ANNEX Total quantity available for the period 1 October to 31 December 1992 (tonnes) Poland Czechoslovakia Hungary CN code and product 0402 10 19 0402 21 19 0402 21 99 0405 00 10 butter 0406 cheese 0402 10 19 0402 21 19 0402 21 91 0405 00 10 butter ex 0406 40-Niva ex 0406 90 ­ Moravsky blok (') ex 0406 90 89 Balaton (2) Quantity available 2 500 883 1 646 2 083 883 813 753 (') Primator, Otava, Javor, Uzeny block, Kaskhaval, Akawi, Istambul, Jadel Hermelin, Ostepek, Koliba, Inovec. (2) Cream-white, Hajdu, Marvany, Ovari, Pannonia, Trappista.